Osno Cobb, Justice. This appellant was convicted of grand larceny and sentenced to four years imprisonment. The record contains no motion for new trial in the Circuit Court. The established practice of this court in situations of this kind is to examine the record to determine whether there is error on the face of the record. Barnhill v. State, 239 Ark. 168, 388 S. W. 2d 99; Whelehon v. State, 233 Ark. 229, 343 S. W. 2d 563. We have made an examination of the record in this case and find no error on the face of same. The judgment is, therefore, affirmed.